DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 10/12/2021 is acknowledged.
Applicant has canceled non-elected claims 17-24 in Applicant’s remarks filed 10/12/2021.
Drawings
The drawings are objected to because the following:
Fig. 6 view 604 – reference numeral 618 is used twice and the examiner believes the second instance near reference numeral 620 is inaccurately labeling the cannula which should be reference numeral 623.
Fig. 8, view 802 – reference numeral 823 is followed by the word “in”. The examiner believes the inclusion of the word “in” is a typographical error.
Fig. 9C has two reference numerals “910” that label two separate parts. The right reference numeral 910 appears to label an adhesive pad. However, the Examiner is unclear what the second reference numeral 910 to the left.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
170 in Fig. 1.
607 in Fig. 6.
701 in Fig. 7.
707 in Fig. 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
612 in [63].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a setting device to insert the cannula to an initial subdermal or subcutaneous depth and position” must be shown or the feature(s) canceled from the claim(s). The Examiner notes that [76] states “an external setting device (not shown), which supports the claimed subject matter of “a setting device to insert the cannula to an initial subdermal or subcutaneous depth and position” is not shown in the figures. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The disclosure is objected to because of the following informalities:
[56], second line – “insertion set 400 is similar to insertion set 100” is unclear because no insertion set was described in Figure 1. Rather an infusion set 100 was described.
[56], second line from bottom of paragraph – “tip of the needle 433” should be rewritten to be “tip 433 of the needle 401” as the reference numeral 433 is referring to the tip rather than the needle.
[57], 5th line – “the rest mechanism for the 25 may” should be rewritten as “the rest mechanism 435 may”.
[63-64]- the examiner believes there has been a typographical error with regards to the skin/tissue reference number. Currently, the skin/tissue is referred to as reference numeral 610. However, the examiner believes it should be the missing reference numeral 607. Similarly, the “adhesive pad 612” should instead be “adhesive pad 610”, which would 
[74], line 2 – the examiner believes that “tube 943” is a mistake and should be rewritten as “tube 942”.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 5 recites “wherein the head piece is constructed to slip towards or away from the reset mechanism”. However, nowhere in the Applicant’s current specification is this subject matter disclosed or further defined.
Claim Objections
Claims 1, 3, 7-12, and 14-16 are objected to because of the following informalities:  
Claim 1, lines 7 recites “from its initial depth and position”. The Examiner suggests the following amendment to remove an ambiguity with regards to some of the claim language “from [its] the cannula’s initial subdermal or subcutaneous depth and position”.
Claim 3, line 2 recites “by the patient”. The Examiner suggests the amendment of “by the medical patient” because the language is more consistent with claim 1, line 1.
Claim 7, line 3 recites “the initial depth and position”. The Examiner suggests the amendment of “the initial subdermal or subcutaneous
Claim 8, lines 2-3 recites “the initial depth or position”. The Examiner suggests the amendment of “the initial subdermal or subcutaneous depth and position” as the language is more consistent with claim 1, line 4.
Claim 9, lines 2-3 recites “from its initial depth or position”. The Examiner suggests the following amendment to remove an ambiguity with regards to some of the claim language “from [its] the cannula’s initial subdermal or subcutaneous depth and position”.
Claim 10, lines 2-3 recites “from its second depth”. The Examiner suggests the amendment of “from the cannula’s second depth and/or position” to remove any ambiguity about what the term “it” is referring to.
Claim 10, line 3 recites “to a third depth and position”. The Examiner suggests the amendment of “to a third depth and/or position” as the Examiner believes it would clarify the language and be more consistent with how the repositioning of the cannula from “its second depth and/or position”.
Claim 11, line 5 recites “to the initial depth and position”. The Examiner suggests the amendment of “to the initial subdermal or subcutaneous depth and position”. 
Claim 11, line 9 recites “the second depth and/or position”. The Examiner suggest the amendment of “the second subcutaneous depth and/or position” which would make the language more consistent with claim 11, lines 7-8.
Claim 12, line 2 recites “the second depth and/or position”. The Examiner suggest the amendment of “the second subcutaneous
Claim 12, line 4 recites “using a reset mechanism”. The Examiner believes this is the same reset mechanism as stated within claim 11, line 7. Therefore, the Examiner suggests amending claim 12, line 4 to be “using [a] the reset mechanism”.
Claim 12, line 6 recites “the third depth or position”. The Examiner suggests amending the claim language to recite “the third subcutaneous depth or position” as it would be more consistent with the claim language as stated within claim 12, lines 4-5.
Claim 14, lines 2-3 recites “the second depth and/or position”. The Examiner suggest the amendment of “the second subcutaneous depth and/or position” which would make the language more consistent with claim 11, lines 7-8.
Claim 15, line 2 recites “the second depth and/or position”. The Examiner suggests the amendment of “the second subcutaneous depth and/or position” which would make the language more consistent with claim 11, lines 7-8.
Claim 15, line 3 recites “the initial depth and position”. The Examiner suggests the amendment of “the initial subdermal or subcutaneous depth and position” as it would be more consistent with the claim language of claim 11, lines 2-3.
Claim 16, line 2 recites “the second depth and/or position”. The Examiner suggests the amendment of “the second subcutaneous depth and/or position” which would make the language more consistent with claim 11, lines 7-8.
Claim 16, line 3 recites “the initial depth and position”. The Examiner suggests the amendment of “the initial subdermal or subcutaneous depth and position” as it would be more consistent with the claim language of claim 11, lines 2-3.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a setting device to insert the cannula to an initial subdermal or subcutaneous depth and position” in claim 1.
“a reset mechanism operably connected to the cannula and constructed to reposition the cannula from its initial depth and position to a second depth and position” in claim 1.
Further functions of the reset mechanism are recited within claims 7-10 without providing sufficient structure to perform the recited function.
“moving, using a reset mechanism, the cannula to a second subcutaneous depth and/or position” in claim 11.
Further functions of the reset mechanism are recited within claims 12 and 14 without providing sufficient structure to perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Rejections - 35 USC § 112  
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a setting device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The current application’s specification fails to show and or disclose what the setting device may be. Specifically [76] discloses that “an external setting device (not shown)” which further supports that the written description does not provide the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-10 are rejected under 35 U.S.C. 112(b) as being dependent upon a rejected claim under 35 U.S.C. 112(b).
Claim 11, line 6 recites the limitation “the user” in line 6. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation “the user” will be interpreted as “a user”.
Claim 12, line 3 similarly recites “the user”. By making the correction in claim 11, line 6 there would be no further need for correction of claim 12, line 3 as antecedent basis would be provided.
Claims 12-14 are rejected under 35 U.S.C. 112(b) as being dependent upon a rejected claim under 35 U.S.C. 112(b).
Claim 15 recites the limitation "the cannula’s subdermal or subcutaneous travel path" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation “the cannula’s subdermal or subcutaneous travel path” will be interpreted as “a subdermal or a subcutaneous travel path of the cannula”.
Claim 15, lines 2-3 recites a similar “the cannula’s subcutaneous travel path”. However, making the proposed amendment above would provide antecedent basis for this limitation.
Claim 16 recites the limitation "the cannula’s subdermal or subcutaneous travel path" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation “the cannula’s subdermal or subcutaneous travel path” will be interpreted as “a subdermal or a subcutaneous travel path of the cannula”.
Claim 15, lines 2-3 recites a similar “the cannula’s subcutaneous travel path”. However, making the proposed amendment above would provide antecedent basis for this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapiro (US 2016/0144137).
With regards to claim 1, Shapiro discloses (Figs. 3a-3b) an extended use infusion set (See Fig. 3a, [0001], and [0030]) for a medical patient (See Abstract “A device for introducing a liquid (e.g., insulin) into tissue of a subject”), comprising: 
a cannula (234); 
a head piece (244) connected to the cannula (See [0035] “a roller 244 that urges the cannula 234 against an opposing surface 246 for causing the cannula 234 to linearly translate”), the head piece constructed to cooperate with a setting device (246) (See [0035] “a roller 244 that urges the cannula 234 against an opposing surface 246 for causing the cannula 234 to linearly translate”) to insert the cannula to an initial subdermal or subcutaneous depth and position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, and see [0035] “incrementally translating the cannula”); and 
a reset mechanism (242)(See [0035] “The rotary position control member 242…for incrementally advancing the cannula 234”) operably connected to the cannula (See [0035] “The rotary position control member 242 is adapted to be rotated in a manner so that it retracts a cannula 234.”) and constructed to reposition the cannula from its initial depth and position to a second depth and position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, See [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, and see [0035] “incrementally translating the cannula”).
With regards to claim 2, Shapiro discloses the claimed invention of claim 1, and Shapiro further discloses (Figs. 3a-3b) that the reset mechanism (242) is coupled to the head piece (244) (See [0035] “the rotary position control member 242 may drive a roller 244”).
With regards to claim 3, Shapiro discloses the claimed invention of claim 1, and Shapiro further discloses (Figs. 3a-3b) that the reset mechanism (242) (See [0035] “The rotary position control member 242…for incrementally advancing the cannula 234”) is movable by the patient in more than 1 dimension (See [0035] “The rotary position control member 242 may act upon the cannula 234 by advancing the cannula 234 in a linear direction on the basis of rotary input”. Rotary input is movement in more than 1 dimension as rotational movement is movement in two dimensions. Furthermore, [0019] states “a cannula position control member that is adapted to be driven (e.g. longitudinally) manually” which further supports that the rotary position control member 242 is moved in more than 1 dimension by the patient.).
With regards to claim 7, Shapiro discloses the claimed invention of claim 1, and Shapiro further discloses (Figs. 3a-3b) that the reset mechanism (242) is constructed to extend the cannula (234) to set the second depth or position farther into the patient than the initial depth and position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, See [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, and see [0035] “incrementally translating the cannula”).
With regards to claim 8, Shapiro discloses the claimed invention of claim 1, and Shapiro further discloses (Figs. 3a-3b) that the reset mechanism (242)(See [0035] “The rotary position control member 242…for incrementally advancing the cannula 234” wherein the reset 
With regards to claim 9, Shapiro discloses the claimed invention of claim 1, and Shapiro further discloses (Figs. 3a-3b) that the reset mechanism (242) is operably connected to the cannula (234) and constructed to reposition the cannula from its initial depth or position to one of a plurality of depths and positions (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, See [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, and see [0035] “incrementally translating the cannula”).
With regards to claim 10, Shapiro discloses the claimed invention of claim 1, and Shapiro further discloses (Figs. 3a-3b) that the reset mechanism (242) is operably connected to the cannula (234) (See [0035] “The rotary position control member 242 is adapted to be rotated in a manner so that it retracts a cannula 234.”) and constructed to reposition the cannula from its second depth and/or position to a third depth and position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, see [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, and see [0035] “incrementally translating the cannula”).

With regards to claim 11, Shapiro discloses (Figs. 3a-3b) a method of using an extended use infusion set (See Fig. 3a, [0001], and [0030]), comprising: 
using a head piece (244) to insert a cannula (234) into an initial subdermal or subcutaneous depth and position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, and see [0035] “incrementally translating the cannula”); 
securing the head piece to a patient (See [0035] “an adhesive patch 238 supports the cannula positioner body 220” and claim 20 “an adhesive patch connected to the cannula positioner body so that bot the cannula positioner body and adhesive patch are wearable by the subject”); 
delivering a medicine to the initial depth and position until efficacy of the medicine is below a threshold ([0005] “insulin drug may become less effective”) or the user desires to change the cannula’s depth or position ([0023] “The cannula may be subcutaneously insertable to a first subcutaneous position to which liquid (e.g., insulin) is delivered (e.g., through the distal tip of the cannula). The cannula may be positioned and operable subcutaneously for periodic and incremental (e.g., in approximately equal intervals, such as in an amount of about 1, 2, 3, 4, 5 mm or more) removal (e.g., longitudinal retraction) from its first subcutaneous position (i.e., the position at which the cannula is inserted for purposes of the first fluid (e.g., insulin infusion))”); 
moving, using a reset mechanism (242), the cannula to a second subcutaneous depth and/or position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous 
delivering the medicine to the second depth and/or position (See Abstract “device for introducing liquid”, [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, [0030] “administering liquid…simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, and see [0035] “incrementally translating the cannula”)
With regards to claim 12, Shapiro discloses (Figs. 3a-3b) the claimed invention of claim 11, and Shapiro further discloses delivering the medicine to the second depth and position until efficacy of the medicine is below a threshold ([0005] “insulin drug may become less effective”) or the user desires to change the cannula' s depth or position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, and see [0035] “incrementally translating the cannula”).
moving, using a reset mechanism (242), the cannula (234) to a third subcutaneous depth or position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, and see [0035] “incrementally translating the 
With regards to claim 13, Shapiro discloses (Figs. 3a-3b) the claimed invention of claim 11, and Shapiro further discloses that the patient moves the reset mechanism (242) in more than 1 dimension (See [0035] “The rotary position control member 242 may act upon the cannula 234 by advancing the cannula 234 in a linear direction on the basis of rotary input”. Rotary input is movement in more than 1 dimension as rotational movement is movement in two dimensions. Furthermore, [0019] states “a cannula position control member that is adapted to be driven (e.g. longitudinally) manually” which further supports that the rotary position control member 242 is moved in more than 1 dimension by the patient.).
With regards to claim 15, Shapiro discloses the claimed invention of claim 11, and Shapiro further discloses (Figs. 3a-3b)  
With regards to claim 16, Shapiro discloses the claimed invention of claim 11, and Shapiro further discloses (Figs. 3a-3b) the cannula's subdermal or subcutaneous travel path to the second depth and/or position is shorter as compared to the cannula's subcutaneous travel path to the initial depth and position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, and see [0035] “incrementally translating the cannula”) (According to these paragraphs the cannula of Shapiro may be retracted. Therefore, a subdermal or subcutaneous travel path to the second depth and/or position would be shorter as compared to the subcutaneous travel path to the initial depth and position because as the cannula retracts the subdermal or subcutaneous travel path of the second depth and/or position would be shorter.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of Hirschel et al. (US 11,154,654; hereinafter Hirschel).
With regards to claim 4, Shapiro discloses the claimed invention of claim 1, however, Shapiro is silent with regards to the head piece being constructed to rotate in the reset mechanism.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the extended use infusion set of Shapiro with a teaching of Hirschel such that the head piece being constructed to rotate in the reset mechanism. One of ordinary skill in the art would have been motivated to make this modification, as Shapiro does not explicitly disclose or show the structure of the head piece and how it interacts with the reset mechanism. One of ordinary skill in the art would refer to the teachings of Hirschel to further define the structures of the head piece and reset mechanism as the head piece and reset mechanism of Hirschel are analogous structures to the head piece and reset mechanism of Shapiro. The head piece and reset mechanism of Shapiro and Hirschel are analogous structures as they both provide axial/longitudinal force that drives a component in an axial/longitudinal direction (See [0035] of Shapiro and Col. 26, lines 34-57 of Hirschel). Therefore, one of ordinary skill in the art would be motivated to modify the head piece and reset mechanism of Shapiro such that they interact in a similar fashion as shown by Hirschel wherein the head piece is constructed to rotate in the reset mechanism.
With regards to claim 5, Shapiro discloses the claimed invention of claim 1, however, Shapiro is silent with regards to the head piece being constructed to slip towards or away from the reset mechanism.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the extended use infusion set of Shapiro with a teaching of Hirschel such that the head piece is constructed to slip towards or away from the reset mechanism. One of ordinary skill in the art would refer to the teachings of Hirschel to further define the structures of the head piece and reset mechanism as the head piece and reset mechanism of Hirschel are analogous structures to the head piece and reset mechanism of Shapiro. The head piece and reset mechanism of Shapiro and Hirschel are analogous structures as they both provide axial/longitudinal force that drives a component in an axial/longitudinal direction (See [0035] of Shapiro and Col. 26, lines 34-57 of Hirschel). Therefore, one of ordinary skill in the art would be motivated to modify the head piece and reset mechanism of Shapiro such that they interact in a similar fashion as shown by Hirschel wherein the head piece is constructed to slip towards or away from the reset mechanism.
With regards to claim 6, Shapiro discloses the claimed invention of claim 1, however, Shapiro is silent with regards to the head piece is constructed to slide in tracks on the reset mechanism.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the extended use infusion set of Shapiro with a teaching of Hirschel such that the head piece is constructed to slide in tracks on the reset mechanism. One of ordinary skill in the art would refer to the teachings of Hirschel to further define the structures of the head piece and reset mechanism as the head piece and reset mechanism of Hirschel are analogous structures to the head piece and reset mechanism of Shapiro. The head piece and reset mechanism of Shapiro and Hirschel are analogous structures as they both provide axial/longitudinal force that drives a component in an axial/longitudinal direction (See [0035] of Shapiro and Col. 26, lines 34-57 of Hirschel). Therefore, one of ordinary skill in the art would be motivated to modify the head piece and reset mechanism of Shapiro such that they interact in a similar fashion as shown by Hirschel wherein the head piece is constructed to slide in tracks on the reset mechanism.

With regards to claim 14, Shapiro discloses the claimed invention of claim 11, and, Shapiro discloses that the head piece (244) rotates the reset mechanism (242) to effectuate moving the cannula into the second depth and/or position (See [0019] “incrementally advance or retract the cannula so that a subcutaneous position of the distal tip is changeable a plurality of times over a period of at least four days”, [0030] “simultaneously adjusting (one or a plurality of times) the location of the distal tip (e.g., by a predetermined fixed incremental distal)”, and see [0035] “the rotary position control member may act upon the cannula…in a linear direction on 
Shapiro is silent with regards to the patient rotates the head piece in the reset mechanism.
Nonetheless, Hirschel teaches (Figs. 10-11) the head piece (1) rotating in the reset mechanism (14) (See Col 26, lines 34-57 “the first part (1) can rotate…the toothing (5) of the first part (1) matches a toothing (16) of a gear wheel (14)”. As the toothing of the first part/head piece rotates within the toothing of the gear wheel/reset mechanism it can be interpreted that the head piece is constructed to rotate in the reset mechanism.) to effectuate moving another structure (See Col. 26, lines 34-56 “The gear wheel (14) is directly coupled, e.g. axially and rotationally fixed coupled to a threaded rod (15) having an external threading (18). The threaded rod drives the piston rod”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of using the extended use infusion set of Shapiro with a teaching of Hirschel such that the head piece rotates in the reset mechanism. One of ordinary skill in the art would refer to the teachings of Hirschel to further define the structures of the head piece and reset mechanism as the head piece and reset mechanism of Hirschel are analogous structures to the head piece and reset mechanism of Shapiro. The head piece and reset mechanism of Shapiro and Hirschel are analogous structures as they both provide axial/longitudinal force that drives a component in an axial/longitudinal direction (See [0035] of Shapiro and Col. 26, lines 34-57 of Hirschel). Therefore, one of ordinary skill in the art would be motivated to modify the head piece and reset mechanism of Shapiro such that they interact in a similar fashion as shown by Hirschel wherein the head piece is constructed to rotate in the reset mechanism. One of ordinary skill in the art would be motivated to perform the step of rotating .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gillett et al. (US 2018/0280608) see Figs. 3A-5D and [0070-0074].
Baym et al. (US 2016/0008556) see Figs. 1-12.
West (US 2013/0066271) see Figs. 11-12 and [0040].
Searle et al. (US 2011/0054390) see Abstract and [0048].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /James D Ponton/Examiner, Art Unit 3783